Case 7:17-cr-00644-NSR Document 237 Filed 07/31/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
-against-
No. 17 CR 644-03 (NSR)
MARQUIS COLLIER,
ORDER
Defendant.

 

NELSON S. ROMAN, United States District Judge:

Based upon a review of the docket, which reveals that the instant criminal action was commenced
approximately three years ago, the defendant is charged with a felony, the defendant has been detained
since October 2017, that a trial is currently scheduled for November 2020, and the defendant wishes to
plea pursuant to a negotiated plea agreement, it is the Court’s determination that in order to prevent
serious harm to the interest of justice the Defendant Marquis Collier can and should be permitted to plea
guilty and that the plea hearing be conducted by video teleconference or by telephone conference
pursuant to the CARES Act § 15002(b)(2)(A) .

Accordingly, it is hereby ORDERED that the change of plea hearing for Defendant Marquis
Collier be conducted by video teleconference or by telephone conference (if video conference is
unavailable) before this Court or a Magistrate Judge at a date and time mutually convenient to the Court

and all parties concerned. The Clerk of the Court is requested to terminate the motion (doc. 232).

ea

Dated: July 31, 2020 SO ORDERED nam
White Plains, New York Oh fee

J Pa a
| f # po
t fe

NELSON S. ROMAN
United States District Judge

eT
USDC SDNY

DOCUMENT
ELECTRON ICALLY FILED

DOC #:
DATE FILED:_1 [31 |20%e

 

 

 

 
